DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.
 
Election/Restrictions
Claims 1 – 5, 7 – 13, 15 – 17, and 21 - 29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 02/28/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/28/2022 is fully withdrawn.  Claims 4 – 5, 11 – 13, 21 – 23, and 27 - 29, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 5, 7 – 13, 15 – 17, and 21 - 29 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest obtaining a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model; in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first training sample; and determining an image in RGB (Red-Green-Blue) format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format, in which the semantic analysis result comprises attribute information of each pixel point in the image in RAW format and relationship attribute information among pixel points, wherein content presented by the image in RAW format is determined based on the attribute information, and for different content, determining the image in RGB format corresponding to the image in RAW format with image signal processing (ISP) parameters applicable to the content; in combination with other elements of the claim.

Regarding claims 2 – 5 and 7, claims 2 – 5 and 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a first determining module, configured to obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model; in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first training sample; and a second determining module, configured to determine an image in RGB (Red-Green-Blue) format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format, in which the semantic analysis result comprises attribute information of each pixel point in the image in RAW format and relationship attribute information among pixel points, wherein content presented by the image in RAW format is determined based on the attribute information, and for different content, determining the image in RGB format corresponding to the image in RAW format with image signal processing (ISP) parameters applicable to the content; in combination with other elements of the claim.

Regarding claims 9 - 13, claims 9 - 13 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model; in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first training sample; and determine an image in RGB (Red-Green-Blue) format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format, in which the semantic analysis result comprises attribute information of each pixel point in the image in RAW format and relationship attribute information among pixel points, wherein content presented by the image in RAW format is determined based on the attribute information, and for different content, determining the image in RGB format corresponding to the image in RAW format with image signal processing (ISP) parameters applicable to the content; in combination with other elements of the claim.

Regarding claims 16 – 17 and 21 - 23, claims 16 – 17 and 21 - 23 are allowed as being dependent from allowed independent claim 15.

Regarding independent claim 24, the prior art of record fails to teach or fairly suggest obtaining a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model; in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first training sample; and determining an image in RGB (Red-Green-Blue) format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format, in which the semantic analysis result comprises attribute information of each pixel point in the image in RAW format and relationship attribute information among pixel points, wherein content presented by the image in RAW format is determined based on the attribute information, and for different content, determining the image in RGB format corresponding to the image in RAW format with image signal processing (ISP) parameters applicable to the content; in combination with other elements of the claim.

Regarding claims 25 - 29, claims 25 - 29 are allowed as being dependent from allowed independent claim 24.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsunoda (US Patent No. 2016/0358338) teaches  image data is segmented into multiple subregions, and feature values are extracted for each of the subregions obtained through the segmentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
06/07/2022Primary Examiner, Art Unit 2696